Although it is well settled that the determination of a guardian’s fee (SCPA 405 [1]) is within the sound discretion of the Surrogate (Matter of Hassett, 47 AD2d 569, 570 [1975]), the *265brief and conclusory decision herein lacks any indication as to the factors considered by the Surrogate and the weight given to each (Matter of Burk, 6 AD2d 429 [1958]; cf. Matter of Schneider, 24 AD3d 225 [2005]). Without this, we are unable to render meaningful review of the compensation granted. Concur—Mazzarelli, J.P., Williams, Sweeny, Catterson and Moskowitz, JJ.